ICJ_008_PeaceTreaties_UNGA_NA_1949-11-07_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CERTAINES QUESTIONS DE PROCEDURE
RELATIVES A L’INTERPRETATION DES
TRAITES DE PAIX CONCLUS
AVEC LA BULGARIE, LA HONGRIE
ET LA ROUMANIE

ORDONNANCE DU 7 NOVEMBRE 1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CERTAIN PROCEDURAL QUESTIONS
RELATING TO THE INTERPRETATION
OF PEACE TREATIES WITH BULGARIA,

HUNGARY AND ROMANIA

ORDER OF NOVEMBER 7th, 1949
La présente ordonnance doit être citée comme suit :

« Interprétation des Traités de parx,
Ordonnance du 7 novembre 1949: ‘
C. I. J. Recueil 1949, p. 229.»

This Order should be cited as follows :

“Interpretation of Peace Treaties, Order of November 7th, 1949 :
I. C. J. Reports 1949, p. 229.”

 

No de vente:
Sales number 24

 

 

 
229
COUR INTERNATIONALE DE JUSTICE
1949 ANNEE
.@ 7 novembre I
Rôle générai 949
n° 8

Ordonnance rendue le 7 novembre 1949.

CERTAINES QUESTIONS DE PROCÉDURE
RELATIVES A L'INTERPRÉTATION DES
TRAITÉS DE PAIX CONCLUS
AVEC LA BULGARIE, LA HONGRIE
ET LA ROUMANIE

Le Président en exercice de la Cour internationale de Justice,
Vu les articles 48, 63, 66 et 68 du Statut,
Vu l'article 37 du Règlement,

Rend l'ordonnance suivante :

Considérant qu’à la date du 22 octobre 1949, l’Assemblée générale
des Nations Unies a adopté une Résolution aux termes de laquelle
elle demande à la Cour un avis consultatif sur les questions sui-
vantes :

« I. Ressort-il de la correspondance diplomatique échangée
entre la Bulgarie, la Hongrie et la Roumanie, d’une
part, et certaines Puissances alliées et associées signa-
taires des Traités de paix, d’autre part, touchant
l'application de l’article 2 des Traités avec la Bulgarie
et la Hongrie et de l’article 3 du Traité avec la Rou-
manie, qu’il existe des différends pour lesquels l’arti-
cle 36 du Traité de paix avec la Bulgarie, l’article 40 du
Traité de paix avec la Hongrie et l’article 38 du Traité
de paix avec la Roumanie prévoient une procédure
de règlement ? »

Si la réponse à la question I est affirmative :

« II. Les Gouvernements de la Bulgarie, de la Hongrie et
de la Roumanie sont-ils tenus d'exécuter les clauses
230 ORDONN. DU 7 XI 49 (INTERPRÉTATION TRAITÉS DE PAIX)

des articles mentionnés à la question I, notamment
celles qui concernent la désignation de leurs repré-
sentants aux commissions prévues par les Traités ? »

Si la réponse à la question II est affirmative, et si, dans les
trente jours de la date où la Cour aura rendu son avis, les
Gouvernements intéressés n’ont pas fait connaître au Secré-
taire général qu’ils ont désigné leurs représentants aux
commissions prévues par les Traités, et si le Secrétaire
général en a informé la Cour internationale de Justice:

«III. Le Secrétaire général des Nations Unies est-il autorisé,
si l’une des parties ne désigne pas de représentant à
une commission prévue par les Traités de paix avec
la Bulgarie, la Hongrie et la Roumanie, alors qu’elle
est tenue d’en désigner un, à désigner le tiers membre
de la commission sur la demande de l’autre partie
au différend, conformément aux dispositions des
Traités en cause ? »

Si la réponse à la question III est affirmative :

« IV. Une commission prévue par les Traités qui serait compo-
sée d’un représentant de l’une des parties et d'un
tiers membre désigné par le Secrétaire général des
Nations Unies serait-elle considérée comme com-
mission au sens des articles pertinents des Traités
et qualifiée pour prendre des décisions définitives et
obligatoires dans le règlement d’un différend ? »

Considérant que la copie certifiée conforme des textes français
et anglais de la Résolution de l’Assemblée générale a été transmise
à la Cour par une lettre datée du 31 octobre 1949 et signée du
Secrétaire général des Nations Unies ;

Considérant qu’à la date du 7 novembre 1949, le Greffier a notifié
la requête, conformément à l’article 66, paragraphe I, du Statut,
à tous les États admis à ester en justice devant la Cour ;

Considérant qu’à la même date le Greffier, conformément à
l’article 66, paragraphe 2, du Statut, a fait connaître à tous les
États admis à ester en justice devant la Cour et signataires des
traités de paix précités ainsi que, en. application des articles 63,
paragraphe 1, et 68 du Statut, aux autres États signataires desdits

Traités que la Cour était disposée à recevoir d’eux des exposés
écrits :
231 ORDONN. DU 7 XI 49 (INTERPRÉTATION TRAITÉS DE PAIX)

1. Décide de fixer au lundi 16 janvier 1950 l'expiration du délai
dans lequel pourraient être déposés lesdits exposés écrits.

2. Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix à La Haye, le sept novembre mil neuf cent
quarante-neuf.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HaMBRO.
